Cooley, C. J.
The careful presentation of this case on the part of the plaintiff in error, has merited and received at our hands an equally careful examination of the record and the points made; but we axe not satisfied that any error appears which would justify a reversal of the judgment. Neither are there any legal questions which demand an examination on authorities. The principles involved are simple, and the questions are of their proper application to the facts. The record indeed fails to explain why, when the judge denied a motion for a new trial on condition that the plaintiff should remit from the verdict a certain sum, the full sum was not remitted, but as the denial was matter of discretion, we cannot reverse the judgment because the judge failed to hold the plaintiff strictly to the condition. It is not by the record made clear to our minds that the remitter was demandable because of any previous error.
Affirmed.
The other Justices concurred.